The Honorable Dan Dane Prosecuting Attorney First Judicial District P.O. Box 987 Forrest City, Arkansas 72335
Dear Mr. Dane:
This is in response to Deputy Prosecuting Attorney Ray A. Waters, Jr.'s request for an opinion concerning fees collectible by the sheriff for service of process.  Specifically, the question is whether any additional fee is appropriate where the sheriff serves a summons and complaint with an additional document, such as a notice of hearing also attached.
Mr. Waters notes that he believes the appropriate fee for service of the summons is $15.00 plus $10.00 for the return, but inquires as to whether it is appropriate to charge an additional fee for the additional document, i.e., the notice of hearing.
It is my opinion that an additional fee of $15.00 is authorized to be collected for service of the notice of hearing.
The fees collectible by sheriffs are set out in A.C.A. 21-6-307. It has been held that:
  the right of a sheriff to charge fees is derived from and dependent upon statute.  A sheriff is not entitled to any compensation except such as is given to him by law and he can recover no compensation or fees where the law provides none.
Campbell v. White, 294 Ark. 656, 746 S.W.2d 42 (1988) at 658.
The holding of the court above requires that the collection of all fees by the sheriff must be authorized by statute.  Applying this rule to your question, it must be concluded that an additional fee of $15.00 is authorized for serving the notice of hearing. Subsection (a)(8) of 21-6-307 provides as follows:
  (a)  The following fees shall be charged by each of the sheriffs of the several counties of the State of Arkansas:
*    *    *
      (8)  For serving each order, notice, or rule of any court . . . . . . . . 15.00
The language above, in my opinion, authorizes a $15.00 fee for service of a notice of hearing.  The question of whether a fee is chargeable for the service of other "additional documents" will depend upon whether a fee for service of that document is authorized by law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.